Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: European references (EP 3 495 227, EP 2 607 114, EP 2 322 364), Chinese reference (CN 103625488), German references (DE 20 2015 002 559, DE 20 2014 003 031, DE 10 2011 110 873), Austrian reference (AT 13 451),  and US references (US 2005/0183622, US 6,401,626) disclose variations of gangways including vehicle mounting plates, frames, bellows, and some with hoops and floor plates. The prior art of record, taken singly or in combination, does not suggest combinations of features arranged as recited in instant independent claims 11 and 18, wherein the bellows is attached to one of the frames and mounting plates and to the hoop that does not support a floor plate that is supported by one of the frames and mounting plates, and wherein the hoop is arranged between the frames and/or mounting plates. Therefore, the instant independent claims 11 and 18 along with claims 12-17 and 19-20 depending therefrom are considered as being defined over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617